Case 6:19-cv-06073-SOH Document 19                  Filed 05/19/21 Page 1 of 1 PageID #: 700




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION


LAMAR DANIEL WILSON                                                                 PETITIONER

v.                                        Case No. 6:19-cv-6073

WENDY KELLY, Director,
Arkansas Department of Correction                                                  RESPONDENT


                                             JUDGMENT

        Based on the order entered today, judgment is entered DISMISSING WITH

PREJUDICE this Petition for Writ of Habeas Corpus. The relief sought is denied. The

certificate of appealability is denied.

        IT IS SO ORDERED, this 19th day of May, 2021.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
